DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of the response filed on 1 December 2021, where:
Claim 1 has been amended;
Claims 6 and 14-17 cancelled;
Claims 1-5, 7-13 and 18-20 pending in this Office Action.
The supplementary European search report filed 12/1/2021 has been considered.  None of the cited references disclose a semicircular limiting plate and limiting base for limiting a rotation angle of the semicircular limiting plate mounted at a corresponding position of the left car body or right car body as claimed in the instant application.
Claims 1-5, 7-13 and 18-20 allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BRIAN SWENSON
Primary Examiner
Art Unit 3618


/BRIAN L SWENSON/Primary Examiner, Art Unit 3618